DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a final rejection
Claims 1-20 are pending
Claims 1-20 are rejected under 35 USC § 101
Claims 1-20 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 5-29-2020

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-20] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-20, the claims recite an abstract idea of predicting high burden behavioral health insurance plan participants.
Independent Claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a method for predicting high burden behavioral health insurance plan participants. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “health data being associated with a plurality of insurance plan participants“; “developing a plurality of data variables and a plurality of risk metrics relating to behavioral health based on the health data“; “the sample data including a first sample data set and a second sample data set, the first sample data set including a plurality of first values relating to the plurality of data variables, the second sample data set including a plurality of second values relating to the plurality of risk metrics“; “analyzing the first and second sample data sets to determine one or more correlations between the first values relating to the data variables and the second values relating to the risk metrics”; and “implement the one or more correlations to predict which of the plurality of insurance plan participants are at risk of becoming burden behavioral health insurance plan participants“; belongs to the grouping of mental processes under concepts performed in the human mind (including evaluation) as it recites predicting high burden behavioral health insurance plan participants. Alternatively, the claims belong to the grouping of certain methods of organizing human activity under fundamental economic principles or practices (including insurance, mitigating risk) as it recites predicting high burden behavioral health insurance plan participants. (refer to MPEP 2106.04(a)(2)). Accordingly, this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 1 recites: “A computer-implemented… comprising, via one or more processors”; and “configuring a software model “; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition claim 1 recites: “receiving health data from a plurality of data sources “; and “collecting sample data from the health data” that amount to additional insignificant extra solution activities to the judicial exception specific to receiving and gathering data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 1 recites: “A computer-implemented… comprising, via one or more processors”; and “configuring a software model “; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)) The specification at least at [0015] supports that the plurality of data source computing devices are generic purpose computers, and could be “desktop computer, a laptop or tablet computer, an application server, a database server, a file server, or the like, or combinations thereof, configured to periodically or continuously provide data updates to the server 10.”

In addition claim 1 recites: “receiving health data from a plurality of data sources “; and “collecting sample data from the health data” that amount to additional insignificant extra solution activities to the judicial exception specific to receiving and gathering data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “gathering data” or “storing data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-20, dependent on claim 1, are rejected under 35 U.S.C 101 based on similar rationale as claim 1. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1, amount to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “the analyzing operation comprising supervised training of a machine learning program stored in a memory element of a server using the first sample data set as example input data and the second sample data set as example output data”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 3 dependent on claim 2, merely adds to the abstract idea of claim 1.  By reciting “determines…, one or more general rules that maps input data to output data”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants by determining…, one or more general rules that maps input data to output data without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 2, amount to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “wherein the machine learning program… based on the supervised machine learning training”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 4 dependent on claim 2, merely adds to the abstract idea of claim 1.  By reciting “curve fitting, regression model builders”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants by curve fitting, regression model building without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 2, amount to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “program comprising one or more of the following: convolutional neural networks, deep learning neural networks, combined deep learning, and pattern recognition techniques”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 5 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “the analyzing operation comprising analyzing, using data regression, to determine the one or more correlations between the first values and the second values”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants whereby the analyzing operation comprises analyzing, using data regression, to determine the one or more correlations between the first values and the second values without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 5, merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 6 recites: “the analyzing operation further comprising providing an output including one or more tables listing the plurality of data variables in an order of descending correlation coefficient values with respect to the respective plurality of risk metrics.”.  This claim amounts to no more than sending data related to the identification of the second user, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 7 dependent on claim 6, merely adds to the abstract idea of claim 1.  By reciting “the configuring operation comprising combining the one or more tables into one or more weighted summations for use in generating one or more output scores for one or more of the insurance plan participants”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants whereby the configuring operation comprises combining the one or more tables into one or more weighted summations for use in generating one or more output scores for one or more of the insurance plan participants without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 7, merely adds to the abstract idea of claim 1.  By reciting “the one or more weighted summations including a sum of weighting values, the weighting values being based on the correlation coefficient values”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants whereby the one or more weighted summations includes a sum of weighting values, the weighting values being based on the correlation coefficient values without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 7, merely adds to the abstract idea of claim 1.  By reciting “wherein the output scores are transformed using one of a normalization operation or a scaling operation”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants whereby the output scores are transformed using one of a normalization operation or a scaling operation without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 10 dependent on claim 7, amount to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “configuring operation further comprising configuring the software model to implement one or more of the following: one or more rules and a decision tree”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 11 dependent on claim 10, merely adds to the abstract idea of claim 1.  By reciting “wherein each of the implemented one or more rules and decision tree is configured to eliminate one or more of the insurance plan participants meeting a pre-defined criteria from consideration as being at risk of becoming burden behavioral health insurance plan participants”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants whereby each of the implemented one or more rules and decision tree is configured to eliminate one or more of the insurance plan participants meeting a pre-defined criteria from consideration as being at risk of becoming burden behavioral health insurance plan participants without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 12 dependent on claim 11, merely adds to the abstract idea of claim 1.  By reciting “implement the one or more rules or decision tree to generate one or more output scores only for the insurance plan participants associated with health data meeting a first criterion relating to a selected data variable of the plurality of data variables”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants by implementing the one or more rules or decision tree to generate one or more output scores only for the insurance plan participants associated with health data meeting a first criterion relating to a selected data variable of the plurality of data variables without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 12 dependent on claim 11, amount to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “wherein the software model is configured”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 13 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “include only portions of the health data relating to events occurring within a predefined preceding timeframe”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants by including only portions of the health data relating to events occurring within a predefined preceding timeframe without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 13 dependent on claim 1, merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 13 recites: “the collecting operation comprising culling the first sample data set”.  This claim amounts to no more than gathering data from the first sample data set, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 14 dependent on claim 13, merely adds to the abstract idea of claim 1.  By reciting “include only portions of the health data relating to events occurring within a predefined subsequent timeframe, the subsequent timeframe being a period following at least a portion of the predefined preceding timeframe”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants by including only portions of the health data relating to events occurring within a predefined subsequent timeframe, the subsequent timeframe being a period following at least a portion of the predefined preceding timeframe without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 14 dependent on claim 13, merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 14 recites: “the collecting operation comprising culling the second sample data set to”.  This claim amounts to no more than gathering data from the second sample data set, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 15 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “the operation of developing comprising developing a plurality of predictive data variables that positively or negatively correlate to increased risk metrics”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants whereby the operation comprises developing a plurality of predictive data variables that positively or negatively correlate to increased risk metrics without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 16 dependent on claim 1, amount to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “wherein the plurality of data sources are dispersed across a plurality of systems”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 17 dependent on claim 16, amount to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “plurality of data sources including one or more of proprietary databases and public databases”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 18 dependent on claim 16, amount to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “the plurality of data sources including one or more of the following: a pharmacy server, a hospital facility server, a proprietary database server, and a case management server”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 19 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “the plurality of data sources including one or more questionnaires automatically generated with structured data fields for receiving additional data, each of the one or more questionnaires being generated .. identifies that a respective one of the plurality of insurance plan participants has interacted with a behavioral health professional within a predetermined timeframe”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants whereby the plurality of data sources including one or more questionnaires automatically generated with structured data fields for receiving additional data, each of the one or more questionnaires being generated .. identifies that a respective one of the plurality of insurance plan participants has interacted with a behavioral health professional within a predetermined timeframe without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 19 dependent on claim 1, amount to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “by a case management server that automatically… the case management server … a computing device associated with the behavioral health professional.”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 19 dependent on claim 1, merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 14 recites: “transmitting the respective questionnaire”.  These claims amounts to no more than transmitting data, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 20 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “the health data including one or more of the following: historical claims data, authorizations data, eligibility data, pharmacy data, clinical data, case management data, and facility-provided data”; it adds to the abstract idea of predicting high burden behavioral health insurance plan participants whereby the health data includes one or more of the following: historical claims data, authorizations data, eligibility data, pharmacy data, clinical data, case management data, and facility-provided data without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being un-patentable by Lobach et. al. (US 2018/0197625 A1) hereinafter “Lobach” in view of Hobgood et.al. (US 8244654 B1) hereinafter “Hobgood”.  
Regarding claim 1 Lobach teaches:
A computer-implemented method for predicting high burden behavioral health insurance plan participants comprising, via one or more processors: 
receiving health data from a plurality of data sources, the health data being associated with a plurality of insurance plan participants; (See at least [0028] via: “… (See at least [0028] via: “…The health index system 100 receives accumulated health data 2000 for each individual patient 3000 from the patient populations 300-1 . . . N, the providers 400-1 . . . N, and the insurers 500-1 . . . N via the health information systems 200, as… described with reference to FIGS. 1 and 2…”)
developing a plurality of data variables and a plurality of risk metrics relating to behavioral health based on the health data; (See at least [0047] via: “…plurality of subcomponents 132A-E, shown in FIG. 4, …the subcomponents 132A-E include a Life Style subcomponent 132A, a Wellness and Preventative Care subcomponent 132B, a Service Utilization subcomponent 132C, a Disease Maintenance subcomponent 132D, and a Medication Therapies subcomponent 132E. The shown subcomponents are merely exemplary ...”; in addition see at least [0049] via: “…For the Life Style subcomponent 132A shown in FIG. 4, the subcomponent 132A includes a plurality of behavior categories 132A1-N at level SC1 including at least Dietary Habits 132A1 and Activity 132A2. The behavior category Dietary Habits 132A1 includes, for example, a plurality of health behavior measures A1(a)-(n) at level SC2 including a BMI classification A1(a) for the patient 3000. The BMI classification A1(a) at level SC2 is calculated based on a behavior metric A1(a)(i) at level SC3, in this example, a BMI of the patient 3000 as shown in FIG. 4…”; in addition see at least [0050] via: “…A similar hierarchy of the levels SC1-SC3 of subcategories for each subcomponent 132A-E including the behavior categories of SC1, the health behavior measures of SC2, the behavior metrics of SC3, and the data elements from the patient modifiable data 2010 is created for each subcomponent 132A-E…”) The examiner notes that the plurality of data variables as seen in Fig 4 include ever increasing granularity from the SUBCOMPONENTs 132 A…132E, increasing in granularity at LEVEL SC1, and progressing in granularity to LEVEL SC2 and LEVEL SC3. All of these represent data variables. (in addition see at least [0036] via: “…The plan database 5300 stores plan data 5310 on insurance plans organized by an individual patient 3000 including scope of coverage, monthly premium, copayments, deductible, and any other information relevant to the insurance plan. The program database 5400 stores program data 5410 on health-based incentive programs of the insurer 500, for example, weight control goals, exercise goals, smoking cessation programs, and any other health-based incentive program implementable by an insurer 500. The program data 5410 is linked to the plan data 5310 such that completion of a health-based incentive program can affect aspects of the insurance plan for an individual patient 3000. The claims database 5500 stores claim data 5510 on insurance claims submitted by the patient 3000 under the relevant insurance plan stored in the plan data 5310…”) The examiner notes that the plurality of risk metrics includes at least scope of coverage, monthly premium, copayments, deductible, and any other information relevant to the insurance plan. All of these represent risk metrics relating to behavioral health based on the health data.
collecting sample data from the health data, the sample data including a first sample data set and a second sample data set, the first sample data set including a plurality of first values relating to the plurality of data variables, the second sample data set including a plurality of second values relating to the plurality of risk metrics; See at least [0049] via: “…The BMI of the patient 3000 at level SC3 is calculated based on the data elements A1(a)(i)(1) of the patient's weight and A1(a)(i)(2) of the patient's height which were included in the patient modifiable data 2010 from the behavior unit 160 and are separated by the subcomponent calculation algorithm 132 particular to the Life Style subcomponent 132A…”) The examiner notes that the collected sample data correspond to the first sample data pertaining to the plurality of data variables are as shown in Fig 4 listed in the last row. (in addition see at least [0036] via: “…The insurer computing system 5000 outputs the plan data 5310, program data 5410, and claim data 5510 under control of the processor 5100 for each individual patient 3000 to the health information system 200…”) The Examiner notes that these data correspond to the second sample data pertaining to the plurality of risk metrics (see at least [0086]). 
analyzing the first and second sample data sets. See at least [0046] via: “…After filtering the accumulated health data 2000 in step 164, as shown in FIG. 3, in step 166 the processor 110 transmits the patient modifiable data 2010 filtered at the behavior unit 160 to a corresponding subcomponent calculation algorithm 132 shown in FIG. 1…”; in addition see at least [0047] via: “…The health index 136 for each patient 3000 is calculated based on a separation of the patient modifiable data 2010 into a plurality of subcomponents 132A-E, shown in FIG. 4, which are each given a subcomponent score 132A-E(S) based on a separate subcomponent calculation algorithm 132 particular to that subcomponent 132A-E. In the embodiment shown in FIG. 9, the subcomponents 132A-E include a Life Style subcomponent 132A, a Wellness and Preventative Care subcomponent 132B, a Service Utilization subcomponent 132C, a Disease Maintenance subcomponent 132D, and a Medication Therapies subcomponent 132E. The shown subcomponents are merely exemplary and, in other embodiments, the health index 136 may be calculated based on additional or other subcomponents…”; in addition see at least [0048] via: “…Each of the subcomponents 132A-E is calculated by the subcomponent calculation algorithm 132 of the index unit 130 based on sub-category levels SC1-SC3 including increasingly granular data pertaining to the subcomponents 132A-E. The calculation of the Life Style subcomponent 132A will now be described by way of example with reference to FIGS. 4-6 but applies equally to each of the various subcomponents 132A-E, varying only by the data that comprises each particular subcomponent 132A-E….”; in addition see at least [0049], [0050], [0051], [0052], [0053], [0054] and [0055] via: “…In an embodiment, the health index 136 is a single numerical value between 1 and 1000. An embodiment of the subcomponent scores 132A-E(S) and weight 132A-E(W) is shown in FIG. 10. The index unit 130, under control of the processor 110, stores the calculated health index 136 in the index database 180 ordered by patient 3000; the index database 180 is capable of storing a plurality of health indices 136 calculated over time for each patient 3000…”; in addition see at least [0036] via: “…monthly premium...”) 
Although Lobach teaches obtaining a health index calculated over time for each patient – related to patient behavior- in addition to data pertaining to monthly premium (insurance cost) related to risk for each patient,  it fails to teach obtaining a correlation and prediction of one variable- risk - vs the other variable – behavior-  that would help predict risk vs behavior. Specifically, Lobach does not disclose configuring a software model to implement the one or more correlations to predict which of the plurality of insurance plan participants are at risk of becoming burden behavioral health insurance plan participants. 
Hobgood teaches configuring a software model to implement the one or more correlations to predict which of the plurality of insurance plan participants are at risk of becoming burden behavioral health insurance plan participants: (See at least [column 3, lines 1-13] via: “…system comprising: a computing environment; a storage in data communication with the computing environment and configured to store patient data and a set of distinct factors; a software program operating on the computing environment and configured to: identify combination sets of individual factors predictive of a certain outcome and that have a high correlation in the patient data with the target outcome…” and “output a list of patients at risk for end of life within a predetermined period of time.”).  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Hobgood because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Lobach’s teaching regarding a health index system comprising a processor which executes a behavior unit, an index unit, and an output unit, the behavior configured to receive an accumulated health data for a patient from a behavior database of a health information system and filter the accumulated health data into a patient modifiable data by including in the patient modifiable data only data related to clinical and non-clinical patient modifiable behaviors; the index unit configured to receive the patient modifiable data from the behavior unit and calculate a health index for the patient from the patient modifiable data; the output unit configured to receive the health index from the index unit and transmit the health index to an index database of the health information system could be modified to include Hobgood’s teaching that suggests providing for “analyzing medical information by comparing the medical information against statistically validated studies to make a proactive recommendation in the form of a risk assessment for patients at the end of life”…”Information provided can be used by providers to make informed decisions about patient care…can help maximize the potential benefit from a particular intervention procedure and allow selection of the best of several alternative procedures.” See Column 15, lines 44-59.

Regarding claim 15 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1. Lobach also teaches:
the operation of developing comprising developing a plurality of predictive data variables that positively or negatively correlate to increased risk metrics. (See at least [0081] via: “…The execution of insurer actions 7300 in the healthcare resource system 1 is shown in FIG. 19. In a first step 7300-1, the analysis unit 220 retrieves the insurer thresholds 266 stored in the threshold database 260. In an embodiment, the insurer thresholds 266 are score thresholds corresponding to the health index 136, subcomponents 132A-E comprising the health index 136, health behavior measures comprising the subcomponents 132A-E, and/or any other scores in the hierarchy of each subcomponent 132A-E shown in FIG. 4. In another embodiment, the insurer thresholds 266 are score thresholds corresponding to the patient activation indicator 152. The insurer thresholds 266 are set by the insurers 500 and may be either universal to all patients 3000 in the patient population 300 or may be set to correspond to individual patients 3000 in the threshold database 260. The insurer thresholds 266 are divided into positive insurer thresholds 266A representative of healthy indications in the health index 136, subcomponents 132A-E, and/or patient activation indicator 152 and negative insurer thresholds 266B representative of unhealthy indications in the health index 136, subcomponents 132A-E, and/or patient activation indicator 152…”; in addition see at least [0082] via: “…The analysis unit 220, as shown in FIG. 19, compares the positive insurer thresholds 266A to the health index 136, subcomponents 132A-E, and/or patient activation indicator 152 in step 7300-2. In a next step 7300-3, the analysis unit 220 determines which of the health index 136, subcomponents 132A-E, and/or patient activation indicator 152 exceeds positive insurer thresholds 266A and, in step 7300-4, determines a payment decrease action 7310 for each instance of the health index 136, subcomponent 132A-E, and/or patient activation indicator 152 exceeding a corresponding positive insurer threshold 266A. The analysis unit 220 transmits the payment decrease action 7310 to the communication module 230 in step 7300-5 and outputs the payment decrease action 7310 to the insurer computing system 5000 in step 7300-6…”; in addition see at least [0084] via: “…In parallel with the positive insurer threshold 266A steps 7300-2 to 7300-7, the analysis unit 220 similarly performs negative insurer threshold steps 7300-8 to 7300-16 shown in FIG. 19. In step 7300-8, the analysis unit 220 compares the negative insurer thresholds 266B to the health index 136, subcomponents 132A-E, and/or patient activation indicator 152. In a next step 7300-9, the analysis unit 220 determines which of the health index 136, subcomponents 132A-E, and/or patient activation indicator 152 exceed negative insurer thresholds 266B. In steps 7300-10 and 7300-11, based on the determination in step 7300-9, the analysis unit 220 determines a payment increase action 7320 and/or a program recommendation 7330 for each instance of the health index 136, subcomponent 132A-E, and/or patient activation indicator 152 exceeding a corresponding negative insurer threshold 266B. The program recommendation 7330 is from the program data 5410 of the insurer 500 and is a health-based incentive program corresponding to the health issue raised by exceeding the negative insurer threshold 266B….”)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Hobgood for the reasons as explained in claim 1.

Regarding claim 16 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1. Lobach also teaches:
wherein the plurality of data sources are dispersed across a plurality of systems. (See at least [0029] via: “…Each health information system 200-1 . . . N shown in FIG. 1 obtains data from the patient population 300-1 . . . N, providers 400-1 . . . N, and insurers 500-1 . . . N particular to the health information system 200. For example, health information system 200-1 obtains health data from patient population 300-1, providers 400-1, and insurers 500-1, health information system 200-2 obtains health data from patient population 300-2, providers 400-2, and insurers 500-2, and health information system 200-N likewise obtains health data from patient population 300-N, providers 400-N, and insurers 500-N. For simplicity the plurality of health information resources 200-1 . . . N, the plurality of patient populations 300-1 . . . N, the plurality of providers 400-1 . . . N, and the plurality of insurers 500-1 . . . N may hereinafter be referred to in the singular but it should be understood that in each instance, the description could also apply to a plurality…”)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Hobgood for the reasons as explained in claim 1.

Regarding claim 18 Lobach and Hobgood teach the invention as claimed and detailed with respect to claims 1 and 16. Lobach also teaches:
the plurality of data sources including one or more of the following: a pharmacy server, a hospital facility server, a proprietary database server, and a case management server. (See at least [0029] via: “…each health information system 200 is a healthcare network including numerous providers 400 such as hospitals, primary care physicians, other specialty physicians, pharmacies, and any other known healthcare provider capable of retaining any health data on individual patients 300. Each health information system 200 is related to the patient population 300 using the services of the respective providers 400 and an insurer 500 or plurality of insurers 500 providing insurance to the patient population 300 to use at the providers 400 in the healthcare network…”; in addition see at least [0033] via: “…Each provider 400 of the plurality of providers 400 corresponding to a health information system 200 has a provider computing system 4000 as shown in FIG. 2. Each provider computing system 4000 has a processor 4100….”)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Hobgood for the reasons as explained in claim 1.

Regarding claim 20 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1 Lobach also teaches: 
the health data including one or more of the following: historical claims data, authorizations data, eligibility data, pharmacy data, clinical data, case management data, and facility-provided data. (See at least [0029] via: “…each health information system 200 is a healthcare network including numerous providers 400 such as hospitals, primary care physicians, other specialty physicians, pharmacies, and any other known healthcare provider capable of retaining any health data on individual patients 300….”; in addition see at least [0034] via: “…A provider 400, as described above, may be a hospital, primary care physician, other specialty physician, pharmacist, care manager, social worker, physical therapist, nurse educator, and any other known healthcare provider capable of retaining any health data on individual patients 300. The provider data 4010 may include data for each individual patient 3000 including but not limited to hospital admissions, discharge, transfer, inpatient visits, emergency visits, electronic health records, studies performed, pharmacy records, and any other forms of health data known by the provider 4000…”)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Hobgood for the reasons as explained in claim 1.

Claims 2, 3, 4-5, and 17 are rejected under 35 U.S.C. 103 as being un-patentable by Lobach in view of Hobgood in view of Spurlock et.al. (US 2019/0108912 A1) hereinafter “Spurlock” 

Regarding claim 2 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1. However, Lobach is silent regarding the following claim that is taught by Spurlock: 
the analyzing operation comprising supervised training of a machine learning program stored in a memory element of a server using the first sample data set as example input data and the second sample data set as example output data.  (See at least [0042] via: “…The system 401 contains instructions stored in the memory that are executable by one or more of processors to cause the system to discover, via the machine learning system 201, associations in data from a plurality of data sources 207 obtained from a population and correlate the associations to health status of patients in the population…”; in addition see at least [0066] via: “…The machine learning system may learn in a supervised… fashion…”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Spurlock because as suggested by Spurlock, using machine learning to discover within clinical data patterns that are predictive of disease, can discover sequences and combinations of events that would not be apparent to a human reviewer but that are nevertheless reliable predictors of medically-important outcomes, thereby improving the efficiencies of Lobach’s risk estimation and as noted by Spurlock “assist clinicians in making timely and accurate diagnoses, assessing outcomes, stratifying the severity of a disease, predicting treatment compliance, and providing a patient with a prognosis of disease, so as to properly counsel and treat a patient.” See Spurlock [0006-0007].

Regarding claim 3 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1 and Lobach and Spurlock teach the invention as claimed and detailed in claim 2. However, Lobach is silent regarding the following claim that is taught by Spurlock: 
wherein the machine learning program determines, based on the supervised machine learning training, one or more general rules that maps input data to output data.  (See at least [0065] via: “…Regression analysis is a statistical process for estimating the relationships among variables such as features and outcomes. It includes techniques for modeling and analyzing relationships between a multiple variables. Specifically, regression analysis focuses on changes in a dependent variable in response to changes in single independent variables. Regression analysis can be used to estimate the conditional expectation of the dependent variable given the independent variables. The variation of the dependent variable may be characterized around a regression function…”) Note, regression analysis is a supervised training technique, see Spurlock [0017].

It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Hobgood and Spurlock for the reasons as explained in claim 2.

Regarding claim 4 Lobach and Hobgood teach the invention as claimed and detailed with respect claim to 1 and Lobach and Spurlock teach the invention as claimed and detailed in claim 2. However, Lobach is silent regarding the following claim that is taught by Spurlock: 
the machine learning program comprising one or more of the following: curve fitting, regression model builders, convolutional neural networks, deep learning neural networks, combined deep learning, and pattern recognition techniques.  (See at least [0017] via: “…The machine learning system may include a neural network, a random forest, grid search, Bayesian classifier, logistic regression, decision tree, gradient-boosted tree, multilayer perceptron, one-vs-rest, and Naive Bayes, cluster analysis, a support vector machine (SVM), or a boosting algorithm….”)

It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Hobgood and Spurlock for the reasons as explained in claim 2.

Regarding claim 5 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1. However, Lobach is silent regarding the following claim that is taught by Spurlock:
the analyzing operation comprising analyzing, using data regression, to determine the one or more correlations between the first values and the second values.  (See at least  [0017] via: “…the discovered associations include a patient-specific pattern occurring within claims data, and a recurrence of the patient-specific pattern within the claims data is correlated to a later onset of a disease, or the reoccurrence or relapse of disease, such as an inflammatory or neurodegenerative disease” and “The machine learning system may include a neural network, a random forest, grid search, Bayesian classifier, logistic regression, decision tree, gradient-boosted tree, multilayer perceptron, one-vs-rest, and Naive Bayes, cluster analysis, a support vector machine (SVM), or a boosting algorithm. In some embodiments, the machine learning algorithm includes a random forest comprising a plurality of decision trees. The decision trees receive parameters such as: ICD codes; CPT codes; HCPCS codes; patient demographic data; and patient geographic data…”) Further details are provided in [0065] and [0066]. 

It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Hobgood and Spurlock for the reasons as explained in claim 2.

Regarding claim 17 Lobach and Hobgood teach the invention as claimed and detailed with respect to claims 1 and 16. However, Lobach is silent regarding the following claim that is taught by Spurlock: 
the plurality of data sources including one or more of proprietary databases and public databases.  (See at least [0069] via: “…datasets are obtained from publicly available data sources and proprietary data sources and contain population data such as outcome data, phenotypic data, environmental data, demographic data, geographic data, genetic data, clinical data, insurance claim data and treatment data….”) 

It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Hobgood and Spurlock for the reasons as explained in claim 2.

Claim 19 is rejected under 35 U.S.C. 103 as being un-patentable by Lobach in view of Hobgood in view of Tran et.al. (US 2018/0001184 A1) hereinafter “Tran”

Regarding claim 19 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1. However, Lobach is silent the following claim that is taught by Tran:
the plurality of data sources including one or more questionnaires automatically generated with structured data fields for receiving additional data, each of the one or more questionnaires being generated by a case management server that automatically identifies that a respective one of the plurality of insurance plan participants has interacted with a behavioral health professional within a predetermined timeframe, the case management server transmitting the respective questionnaire to a computing device associated with the behavioral health professional.  (See at least [0493] via: “…The self-reported characteristics may include one or more health characteristics, family health characteristics, and lifestyle characteristics associated with a member of the population. The self-reported characteristics, also referred to as self-assessments, may be obtained through the use of one or more health related questionnaires submitted to the member. Examples of questionnaires include physical questionnaires, electronic questionnaires (e.g., located on a health related web-site), questionnaires filled out during a phone or personal interview, etc. The responses to the questionnaires may include a member's self assessed health related characteristics. The characteristics may include a self-efficacy characteristic and/or a readiness to change characteristic. A readiness to change characteristic is a characteristic indicative of a members readiness to change one or more behaviors, activities, or characteristics. A self-efficacy characteristic, as will be discussed, includes an indication of a member's belief in their ability to succeed in changing a lifestyle characteristic. For example the self-assessment questionnaire may specifically ask the member: does the member believe they can change their lifestyle or a specific aspect of their lifestyle, is the member willing to attempt to change an aspect of their lifestyle and if so, how successful do they think…”) they will be, how important do they think it is to change one or more specified lifestyles, etc. Alternatively, one or more questions may be asked of which the answers may provide indirect indicators of whether the person actually does believe they can change aspects of their lifestyle, and also whether the member is actually ready to change a particular aspect of their lifestyle…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Tran because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Lobach’s teaching regarding a health index system comprising a processor which executes a behavior unit, an index unit, and an output unit, the behavior configured to receive an accumulated health data for a patient from a behavior database of a health information system and filter the accumulated health data into a patient modifiable data by including in the patient modifiable data only data related to clinical and non-clinical patient modifiable behaviors; the index unit configured to receive the patient modifiable data from the behavior unit and calculate a health index for the patient from the patient modifiable data; the output unit configured to receive the health index from the index unit and transmit the health index to an index database of the health information system could be modified to include Trans’s teaching regarding a system for mining health data for precision medicine as shown in fig 15E in order to improve healthcare that includes obtaining data from various sources including primary care physicians, emergency room physicians, in-patient care, clinical data and health data repositories and others in order to add to Lobach’s teaching with additional data to improve the capability of further understanding how are the various individual health index of patients (related to their behavior) correlated to a given risk variable related to insurance costs.


Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable by Lobach in view of Hobgood, in view of Spurlock in further view of Ahamer et.al. (Geo-Referenceable Model for the Transfer of Radioactive Fallout from Sediments to Plants- Water Air Soil Pollut -2012) hereinafter “Ahamer”

Regarding claim 6 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1 and Lobach and Spurlock teach the invention as claimed and detailed with respect to claim 5. However, Lobach is silent regarding the following claim that is taught by Ahamer:
the analyzing operation further comprising providing an output including one or more tables listing the plurality of data variables in an order of descending correlation coefficient values with respect to the respective plurality of risk metrics.  (See at least Table 1 on page 2515) Examiner notes that TFw in the table would correspond to a given  risk metric and the Parameters would correspond to the  plurality of data variables. Several tables like these could be generated, each table corresponding to a different risk metric

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Ahamer because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Lobach’s teaching regarding a health index system comprising a processor which executes a behavior unit, an index unit, and an output unit, the behavior configured to receive an accumulated health data for a patient from a behavior database of a health information system and filter the accumulated health data into a patient modifiable data by including in the patient modifiable data only data related to clinical and non-clinical patient modifiable behaviors; the index unit configured to receive the patient modifiable data from the behavior unit and calculate a health index for the patient from the patient modifiable data; the output unit configured to receive the health index from the index unit and transmit the health index to an index database of the health information system could be modified to include Ahamer’s teaching  regarding the tabulation of the correlation coefficients of the various variables for a given output in descending values in order to add to Lobach’s teaching the capability of understanding how are the various individual health index of patients (related to their behavior) correlated to a given risk variable related to insurance cost.

Claims 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being un-patentable by Lobach in view of Hobgood in view of Spurlock, in view of Ahamer and in further view of Bansal et.al. (Calculating Weighted Average in Excel – Sept 14 2017) hereinafter “Bansal”

Regarding claim 7 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1, Lobach and Spurlock teach the invention as claimed and detailed with respect to claim 5 and Loback, Spurlock and Ahamer teach the invention as claimed and detailed with respect to claim 6. However, Lobach is silent regarding the following claim that is taught by Bansal:
the configuring operation comprising combining the one or more tables into one or more weighted summations for use in generating one or more output scores for one or more of the insurance plan participants. (See at least Example 1 table on page 3, Weighted average calculated as a sumproduct of two columns). The Examiner notes that values in column B may correspond to various data within a table and the values in column C may correspond to assigned weights for each data).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Bansal because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Lobach’s teaching regarding a health index system comprising a processor which executes a behavior unit, an index unit, and an output unit, the behavior configured to receive an accumulated health data for a patient from a behavior database of a health information system and filter the accumulated health data into a patient modifiable data by including in the patient modifiable data only data related to clinical and non-clinical patient modifiable behaviors; the index unit configured to receive the patient modifiable data from the behavior unit and calculate a health index for the patient from the patient modifiable data; the output unit configured to receive the health index from the index unit and transmit the health index to an index database of the health information system could be modified to include Bansal’s teaching  regarding the summation of weighted values in order to improve the accuracy of Lobach’s risk prediction by weighting variables that are more important than others. 

Regarding claim 8 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1, Lobach and Spurlock teach the invention as claimed and detailed with respect to claim 5; Loback, Spurlock and Ahamer teach the invention as claimed and detailed with respect to claim 6; and Loback, Spurlock, Ahamer and Bansal teach the invention as claimed and detailed with respect to claim 7. 
Ahamer teaches using correlation coefficient values to indicate the relationship between variables (pg 2514, section 3.1, lines 1-8). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Ahamer for the same reasons as explained in claim 6.

However, Lobach in view of Hobgood, Spurlock and Ahamer are silent regarding the following claim that is taught by Bansal:
the one or more weighted summations including a sum of weighting values, the weighting values being based on the correlation coefficient values.  (See at least Example 1 table on page 3, Weighted average calculated as a sumproduct of two columns B and C). The Examiner notes that although Bansal does not explicitly mention correlation coefficients Bansal teaches a method of obtaining weighted summations. Hence although the values in column B correspond to marks they may equally correspond and be substituted by a list of correlation coefficients related to each data variable as could be listed in column A and the values in column C may correspond to assigned weights for each correlation coefficient. The weighted average of the correlations coefficients would then correspond to a SUMPRODUCT between columns B and C). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Bansal for the same reasons as explained in claim 7.

Regarding claim 10 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1, Lobach and Spurlock teach the invention as claimed and detailed with respect to claim 5; Loback, Spurlock and Ahamer teach the invention as claimed and detailed with respect to claim 6; and Loback, Spurlock, Ahamer and Bansal teach the invention as claimed and detailed with respect to claim 7. Lobach also teaches:
the configuring operation further comprising configuring the software model to implement one or more of the following: one or more rules and a decision tree. (See at least [0045] via: “…The filtering algorithm of the behavior unit 160 is executed by the processor 110 to filter the accumulated health data 2000 for each patient 3000 in step 164. The filtering step 164 separates data that relates to clinical and non-clinical patient modifiable behaviors, referred to herein as patient modifiable data 2010 from a remainder of the accumulated health data 2000…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Bansal for the same reasons as explained in claim 7.

Regarding claim 11 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1, Lobach and Spurlock teach the invention as claimed and detailed with respect to claim 5; Loback, Spurlock and Ahamer teach the invention as claimed and detailed with respect to claim 6; Loback, Spurlock, Ahamer and Bansal teach the invention as claimed and detailed with respect to claim 7 and Loback teaches the invention as claimed and detailed with respect to claim 10. Lobach also teaches:
wherein each of the implemented one or more rules and decision tree is configured to eliminate one or more of the insurance plan participants meeting a pre-defined criteria from consideration as being at risk of becoming burden behavioral health insurance plan participants.  (See at least [0045] via: “…The filtering algorithm of the behavior unit 160 is executed by the processor 110 to filter the accumulated health data 2000 for each patient 3000 in step 164. The filtering step 164 separates data that relates to clinical and non-clinical patient modifiable behaviors, referred to herein as patient modifiable data 2010 from a remainder of the accumulated health data 2000. The patient modifiable data 2010 is defined as including health data relating only to those behaviors that the patient 3000 can choose or not choose to perform. The behaviors may be positive or negative. The patient modifiable data 2010 can include data on clinical behaviors related to clinical medical treatment, such as consistently taking medication as prescribed and participating in preventative screenings, and non-clinical behaviors, such as smoking and exercise. The patient modifiable data 2010 does not include data related to behaviors that are not modifiable by the patient 3000; for example, existing medical conditions and hereditary predispositions. In an exemplary embodiment, the fact that a patient 3000 has the medical condition of hypertension would not be included in the patient modifiable data 2010 but the adherence of the patient 3000 to taking antihypertensive medication would be included in the patient modifiable data 2010....”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Bansal for the same reasons as explained in claim 7.

Regarding claim 12 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1, Lobach and Spurlock teach the invention as claimed and detailed with respect to claim 5; Loback, Spurlock and Ahamer teach the invention as claimed and detailed with respect to claim 6; Loback, Spurlock, Ahamer and Bansal teach the invention as claimed and detailed with respect to claim 7 and Loback teaches the invention as claimed and detailed with respect to claims 10 & 11. Lobach also teaches:
wherein the software model is configured to implement the one or more rules or decision tree to generate one or more output scores only for the insurance plan participants associated with health data meeting a first criterion relating to a selected data variable of the plurality of data variables.   (See at least [0076] via: “…In a next step 7100-2 shown in FIG. 17, the analysis unit 220 compares the score thresholds 262 to the health index 136 and subcomponent 132A-E scores of the patient 3000. Based on the comparison in step 7100-2, the analysis unit 220 determines whether the health index 136 as a whole or which elements in the hierarchy of the subcomponents 132A-E exceeds the corresponding score threshold 262 in step 7100-3. The analysis unit 220 determines a score alert 7110 for each instance of an element of the health index 136 exceeding the score threshold 262 in step 7100-4. In step 7100-5, the analysis unit 220 transmits the score alerts 7110 to the communication module 230….”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lobach to incorporate the teachings of Bansal for the same reasons as explained in claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being un-patentable by Lobach in view of Hobgood in view of Spurlock, in view of Ahamer and in view of Bansal and in further view of Love Spreadsheets et.al. ( Normalizing Numerical Values in Excel – January 9, 2000) hereinafter “Spreadsheets”

Regarding claim 9 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1, Lobach and Spurlock teach the invention as claimed and detailed with respect to claim 5; Loback, Spurlock and Ahamer teach the invention as claimed and detailed with respect to claim 6; and Loback, Spurlock, Ahamer and Bansal teach the invention as claimed and detailed with respect to claim 7. While Lobach teaches determining an output scores [0054‐ 0055] wherein the health index is a single numerical value between 1 and 1000, however does not specify the transforming using one of normalization operation or a scaling operation. However, Spreadsheets teaches:
wherein the output scores are transformed using one of a normalization operation or a scaling operation. While Lobach teaches determining an output scores [0054-0055] wherein the health index is a single numerical value between 1 and 1000, however does not specify the transforming using one of normalization operation or a scaling operation. However Spreadsheets teaches transforming data output using one of a normalization operation or a scaling operation (See at least under “How to Normalize Values in Excel” how values in column A may be normalized based on the formula “X_normalized = (b - a) * [ (x - y) / (z - y) ] + a” where b in the max value of the range to normalize to; a is the minimum value of the range to normalize to; y is the minimum in the input range; z is the maximum in the input range and x corresponds to the values that are being normalized)

It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the invention to apply known mathematical techniques of normalizing to the health index scores of Lobach to achieve the ranges of 1-1000, because as Spreadsheets teaches normalizing numerical values to fit a certain range or distribution was a known mathematical means of achieving the range result. Applying the teachings of Spreadsheets would have been applying a known technique to a known method in a known way to yield predictable results of fitting the health index into a predefined and comparable range. See MPEP 2143(I)(D).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being un-patentable by Lobach in view of Hobgood in view of Cronquist et.al. (Extract Records between two dates -Feb 16, 2018) hereinafter “Cronquist” 

Regarding claim 13 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1. While Lobach teaches looking at variables within time periods ([0050]) and Hobgood further teaches the collecting operation comprises the first sample data set to include only portions of the health data relating to events occurring within a predefined preceding timeframe (column 2, lines 48-52 “accessing and organizing a set of data comprising patient healthcare for a plurality of patients over a predetermined time period; and applying a predictive model to the set of data so as to identify any patients at risk of death in a next predetermined time period.”). However, neither Lobach and Hobgood specify culling the first sample data. However, Cronquist teaches filtering records between dates as known means of restricting data to specific timeframes:
the collecting operation comprising culling the first sample data set to include only portions of the health data relating to events occurring within a predefined preceding timeframe.  (See at least pages 3-15 that lists three different methods to filter records between two dates.) Examiner notes that the range of dates to be used are equal the predefined preceding timeframe.
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date to use culling or filtering to restrict data to specific time sets to allow for more accurate comparison of variables in the models to determine accurate predictions. 
Regarding claim 14 Lobach and Hobgood teach the invention as claimed and detailed with respect to claim 1 and Loback and Cronquist teach the invention as claimed and detailed with respect to claims 1 & 13. 
Hobgood further teaches the collecting operation comprises the second sample data set to include only portions of the health data relating to events occurring within a predefined preceding timeframe (column 2, lines 46-52 “accessing and organizing a set of data comprising patient healthcare for a plurality of patients over a predetermined time period; and applying a predictive model to the set of data so as to identify any patients at risk of death in a next predetermined time period.”) Neither Lobach or Hobgood teach specifically culling.
However Cronquist teaches filtering records between dates was known means of restricting data to specific timeframes (See at least pages 3-15 that lists three different methods to filter records between two dates.).
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date to use culling or filtering to restrict data to specific time sets to allow for more accurate comparison of variables in the models to determine accurate predictions. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PIERRE L MACCAGNO/Examiner, Art Unit 3697    
        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697